UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7395


MICHAEL ANGELO LOISEAU,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:15-cv-00417-REP-RCY)


Submitted:   February 27, 2017              Decided:   March 9, 2017


Before GREGORY, Chief Judge, and MOTZ and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Angelo Loiseau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Angelo Loiseau appeals the district court’s order

dismissing without prejudice Loiseau’s 28 U.S.C. § 2241 (2012)

petition.       We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm   for   the   reasons   stated   by   the    district

court.    See Loiseau v. United States, No. 3:15-cv-00417-REP-RCY

(E.D.    Va.   Sept.   16,   2016).      We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                         2